UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22904 PARKERVISION, INC. (Exact name of registrant as specified in its charter) Florida 59-2971472 (State or other jurisdiction of I.R.S. Employer Identification No. incorporation or organization) 7915 Baymeadows Way, Suite 400 Jacksonville, Florida 32256 (Address of principal executive offices) (904) 732-6100 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such file).Yes X No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X. As of November 1, 2011, 67,269,581 shares of the issuer’s common stock, $.01 par value, were outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 20 EXHIBIT INDEX 21 2 PART I - FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) PARKERVISION, INC. BALANCE SHEETS (UNAUDITED) September 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale securities Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net OTHER ASSETS, net Total assets $ $ CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses: Salaries and wages Professional fees Other accrued expenses Deferred rent, current portion Total current liabilities LONG TERM LIABILITES Capital lease, net of current portion 0 Deferred rent, net of current portion Total long term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Notes 8 and 11) SHAREHOLDERS' EQUITY: Common stock, $.01 par value, 100,000,000 shares authorized, 67,257,081 and 52,752,036 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 672,571 527,520 Accumulated other comprehensive gains (losses) ) Warrants outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 PARKERVISION, INC. STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSSES (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Engineering services revenue $
